[Cite as State v. Hentenaar, 2020-Ohio-4503.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO                                    :     CASE NO. CA2019-09-161

         Appellant,                               :            OPINION
                                                                9/21/2020
                                                  :
   - vs -
                                                  :

 JANET HENTENAAR,                                 :

         Appellee.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-01-0117



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellant

Michele Temmel, 6 South Second Street, #305, Hamilton, Ohio 45011, for appellee



        M. POWELL, P.J.

        {¶ 1} Appellant, the state of Ohio, appeals the decision of the Butler County Court

of Common Pleas granting a motion to suppress filed by appellee, Janet Hentenaar. For

the reasons discussed below we reverse the decision granting the motion to suppress.

        {¶ 2} In March 2019, a Butler County grand jury indicted appellee on one count of

aggravated possession of drugs, a second-degree felony in violation of R.C. 2925.11(A).
                                                                        Butler CA2019-09-161

The charge arose from law enforcement discovering methamphetamine on appellee while

conducting a traffic stop on the vehicle in which she was a passenger. Appellee pled not

guilty and subsequently filed a motion to suppress the evidence seized from the stop,

claiming the police officer violated her rights under the United States and Ohio Constitutions

because the officer lacked probable cause for the traffic stop. The trial court held a hearing

on the motion to suppress in September 2019. At the hearing, the state called one witness,

the police officer who made the traffic stop and subsequent arrest. The officer testified that

on the evening of January 13, 2019 he was engaged in routine patrol along the southbound

lanes of U.S. Route 127 ("U.S. 127") inside his jurisdiction. At that portion of the roadway,

U.S. 127 had two lanes of travel for the southbound direction and the posted speed limit

was 35 mph.      The temperature that evening was around freezing and there was an

accumulation of snow off the roadway, though the road surface itself was dry and clear of

snow. The sun had set such that it was dark, however visibility was good because of

artificial illumination from nearby streetlamps.

       {¶ 3} Around 7:30 pm, the officer observed two vehicles traveling in the right lane

of southbound U.S. 127. He immediately became concerned that the rear vehicle, a

Hyundai sedan ("Hyundai"), was following the lead vehicle too closely. He watched the

vehicles from his position behind them in the left lane for around thirty seconds to a minute

and then pulled his police cruiser beside the Hyundai to get a better view of the distance

between the two vehicles. The officer estimated that the Hyundai was travelling between

20 to 25 mph and was about one and a half to two car lengths behind the lead vehicle. The

Hyundai was following the lead vehicle at such a distance that the officer testified another

car could not safely move in between the two vehicles. As the officer kept pace with the

Hyundai, the lead vehicle activated its right turn signal, slowed, and made a right turn into

a Family Dollar parking lot. During this action, the officer testified that the Hyundai travelled

                                               -2-
                                                                         Butler CA2019-09-161

much closer to the lead vehicle although he did not notice any hard braking by the Hyundai.

Based on the distance between the two vehicles during their entire course of travel, that is

the initial driving along the road and the turning action, the officer initiated a traffic stop of

the Hyundai for following too closely in violation of R.C. 4511.34(A).

       {¶ 4} After the hearing, the trial court entered a written decision granting appellee's

motion to suppress. The trial court determined that the police officer did not have probable

cause to believe a violation of R.C. 4511.34(A) had occurred because the rationale provided

by the officer was that he "felt" the distance between the two cars was too close. The trial

court, citing City of Bowling Green v. Godwin, 110 Ohio St. 3d 58, 2006-Ohio-3563, ¶ 15,

recognized that the determination of probable cause does not require a law enforcement

officer to correctly predict that a conviction will result. Nevertheless, the trial court found

that the officer's feeling was not supported by the facts to which he testified. Specifically

the trial court found that the Hyundai could have been travelling as slow as 20 mph while

maintaining a distance of two car lengths and it was possible the lead vehicle gave an

improper turn signal before initiating its turn which could have justified the Hyundai's close

approach during the turn. Ultimately, the trial court determined that the officer's testimony

did not provide probable cause for believing a traffic code violation had been committed,

especially in light of caselaw from this district recognizing a general guideline of one car

length for every 10 mph of travel speed as an indicator of whether R.C. 4511.34(A) has

been violated.

       {¶ 5} The state now appeals raising one assignment of error for review:

       {¶ 6} THE BUTLER COUNTY COURT OF COMMON PLEAS COMMITTED

REVERSIBLE ERROR WHEN IT GRANTED APPELLEE'S MOTION TO SUPPRESS.

       {¶ 7} In its sole assignment of error, the state presents two issues for review. First,

the state contends that the trial court erred because it did not consider whether the officer

                                               -3-
                                                                       Butler CA2019-09-161

had reasonable suspicion to stop the vehicle. Second, the state argues that the trial court

erred in granting the motion to suppress because R.C. 4511.34(A) sets out an imprecise

requirement and therefore the police officer made a reasonable mistake of law.

       {¶ 8} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-

4769, ¶ 15. The trial court is in the best position to resolve factual issues by evaluating

witness credibility and weighing the evidence.       State v. Wilson, 12th Dist. Butler No.

CA2019-08-141, 2020-Ohio-3227, ¶ 16; State v. Vaughn, 12th Dist. Fayette No. CA2014-

05-012, 2015-Ohio-828, ¶ 8. Therefore, an appellate court must accept the trial court's

findings of fact if they are supported by competent, credible evidence. State v. Robinson,

12th Dist. Madison No. CA2019-04-009, 2019-Ohio-5370, ¶ 17. However, an appellate

court independently reviews the trial court's legal conclusions, without deference to the trial

court's decision, to determine whether, as a matter of law, the facts satisfy the appropriate

legal standard. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8; State v.

Cochran, 12th Dist. Preble No. CA2006-10-023, 2007-Ohio-3353, ¶ 12.

       {¶ 9} The Fourth Amendment to the United States Constitution and Article I, Section

14 of the Ohio Constitution prohibit unreasonable searches and seizures, including

unreasonable automobile stops. Godwin, 110 Ohio St. 3d 58, 2006-Ohio-3563 at ¶ 11. The

touchstone of the Fourth Amendment is reasonableness. State v. Leak, 145 Ohio St. 3d
165, 2016-Ohio-154, ¶ 14, citing Florida v. Jimeno, 500 U.S. 248, 250, 111 S. Ct. 1801,

(1991). A passenger in an automobile involved in a traffic stop is "seized" and may

challenge the constitutionality of the stop. Brendlin v. California, 551 U.S. 249, 251, 127
S. Ct. 2400 (2007). Where a law enforcement officer has probable cause or an articulable,

reasonable suspicion to stop a motorist for any criminal violation, including a minor traffic



                                              -4-
                                                                                   Butler CA2019-09-161

violation, the stop is constitutionally valid.1 City of Dayton v. Erickson, 76 Ohio St. 3d 3, 11-

12 (1996); accord State v. Mays, 119 Ohio St. 3d 406, 2008-Ohio-4539, ¶ 23. As explained

by the Ohio Supreme Court,

                [p]robable cause is determined by examining the historical facts,
                i.e., the events leading up to a stop or search, "viewed from the
                standpoint of an objectively reasonable police officer." Ornelas
                v. United States (1996), 517 U.S. 690, 696, 116 S. Ct. 1657, 134
L. Ed. 2d 911. Determination of probable cause that a traffic
                offense has been committed, "'like all probable cause
                determinations, is fact-dependent and will turn on what the
                officer knew at the time he made the stop.'" (Emphasis sic.)
                Erickson, 76 Ohio St. 3d at 10, 665 N.E.2d 1091, quoting United
                States v. Ferguson (C.A.6, 1993), 8 F.3d 385, 391. Thus, the
                question whether a traffic stop violates the Fourth Amendment
                to the United States Constitution requires an objective
                assessment of a police officer's actions in light of the facts and
                circumstances.

Godwin at ¶ 14.         The establishment of probable cause requires only a probability or

substantial chance of criminal activity, not an actual showing of such activity. State v.

Pfeiffer, 12th Dist. Butler No. CA2003-12-329, 2004-Ohio-4981, ¶ 23, citing State v. Moeller,

12th Dist. Butler No. CA99-07-128, 2000 Ohio App. LEXIS 4904, *8 (Oct. 23, 2000); accord

State v. Christopher, 12th Dist. Clermont No. CA2009-08-041, 2010-Ohio-1816, ¶ 16

("Probable cause is generally defined as a reasonable ground of suspicion supported by

facts and circumstances sufficiently strong in themselves to warrant a prudent person in

believing an accused person has committed or was committing an offense"). Finally,

"probable cause is a fluid concept—turning on the assessment of probabilities in particular

factual contexts—not readily, or even usefully, reduced to a neat set of legal rules." Illinois

v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317 (1983).



1. This court has generally classified traffic stops into two types: non-investigatory and investigatory. State
v. Ratliff, 12th Dist. Butler No. CA2019-09-163, 2020-Ohio-3315, ¶ 6. A non-investigatory stop is one in which
the officer has probable cause based on an observation that a traffic code violation has been committed. Id.
On the other hand, an investigatory stop is based on reasonable suspicion that criminal behavior is imminent
or has occurred. Id.
                                                     -5-
                                                                       Butler CA2019-09-161

       {¶ 10} The reasonable suspicion standard, on the other hand, is a less demanding

standard than probable cause but still requires more than an officer's undeveloped

suspicion or hunch. State v. Moore, 12th Dist. Fayette No. CA2010-12-037, 2011-Ohio-

4908, ¶ 33. Reasonable suspicion is "based on the totality of circumstances 'viewed

through the eyes of the reasonable and prudent police officer on the scene who must react

to events as they unfold.'" State v. Hairston, 156 Ohio St. 3d 363, 2019-Ohio-1622, ¶ 10,

quoting State v. Andrews, 57 Ohio St. 3d 86, 87-88 (1991); accord City of Maumee v.

Weisner, 87 Ohio St. 3d 295, 299 (1999).

       {¶ 11} At issue here is R.C. 4511.34(A). Pursuant to this statute,

              [t]he operator of a motor vehicle * * * shall not follow another
              vehicle * * * more closely than is reasonable and prudent, having
              due regard for the speed of such vehicle * * * and the traffic upon
              and the condition of the highway.

R.C. 4511.34(A). In considering whether a law enforcement officer has a basis to effect a

traffic stop for a violation of this statute, this court and other Ohio appellate courts have

discussed a general guideline of one car length of separation for every ten miles per hour

rate of speed driven to more readily specify a reasonable distance between vehicles

travelling on the road. State v. Bell, 12th Dist. Preble No. CA2001-06-009, 2002-Ohio-561;

State v. Kelly, 188 Ohio App. 3d 842, 2010-Ohio-3560, ¶ 18-20 (12th Dist.); State v. Quaker,

3d Dist. Allen No. 1-19-33, 2020-Ohio-2887, ¶ 19. This guideline, however, is not a "bright-

line rule" for determining whether the officer had an adequate basis to believe a violation of

R.C. 4511.34(A) had occurred. As the 6th District Court of Appeals has explained,

              [j]ust as "reasonable and prudent" is not a hard and fast
              standard, neither is the estimate of one car length per ten miles
              per hour travelled a hard and fast means of measurement. The
              purpose of the stated portion of the statute is to prevent rear-
              end collisions. Whether a person could stop in time to avoid a
              rear-end collision is thus the important issue.

State v. Gonzalez, 43 Ohio App. 3d 59, 61 (6th Dist.1987). When an officer observes a

                                              -6-
                                                                        Butler CA2019-09-161

vehicle following another vehicle in a manner which the officer appreciates to be an unsafe

distance and provide the facts and circumstances for that understanding, then the officer

has a legitimate basis to believe that a violation of R.C. 4511.34(A) has occurred.

       {¶ 12} After review of the record, we find that the trial court erred by granting the

motion to suppress. First, the trial court required more certainty from the officer's testimony

than the applicable legal standard. The probable cause standard does not require an actual

showing of a violation, just a probability of the violation. State v. Bullock, 12th Dist. Clinton

CA2016-07-018, 2017-Ohio-497, ¶ 6; See also City of Wilmington v. Lubbers, 12th Dist.

Clinton No. CA2013-06-013, 2014-Ohio-3083 ¶ 14.               The trial court discounted the

probability of a violation by considering the minimum estimated speed of the Hyundai, that

is, 20 mph, with the maximum estimated separation between the vehicle, that is, a distance

of two car lengths, to conclude that the Hyundai was approximately within the "one car

length per ten miles per hour rate of speed" guideline discussed above. However, if the

trial court had compared the minimum estimated speed of 20 mph with the minimum

estimated separation of one and one-half car lengths, then the Hyundai's driving would have

fallen outside the parameters of the guideline relied on by the trial court. Moreover, the trial

court disregarded the officer's observation that the two vehicles came much closer to each

other during the turning maneuver by requiring the officer to precisely quantify the distance

between the vehicles. The officer testified that during the lead car's turn maneuver the

Hyundai did not slow down evenly with the lead car and failed to preserve its initial

separation from that vehicle. While the officer did not notice any abrupt stopping by the

Hyundai, he had to abruptly brake to maintain his pace alongside the Hyundai. The officer

also testified that the separation between the Hyundai and lead vehicle closed quickly.

These factors, viewed together, provide a reasonable basis for the officer to believe there

was a strong probability the Hyundai violated R.C. 4511.34(A) by following too closely.

                                               -7-
                                                                        Butler CA2019-09-161

       {¶ 13} Second, the trial court's analysis included a consideration of whether the

Hyundai had a justification or defense to the traffic violation based upon the possibility the

lead vehicle improperly signaled its turn. "'The fact there may be a logical reason to excuse

what would otherwise be a traffic violation does not, in hindsight, eradicate a proper cause

for stopping the vehicle in the first instance.'" Pfeiffer, 2004-Ohio-4981 at ¶ 26, quoting

State v. Grimsley, 10th Dist. Franklin No. 02AP-502, 2003-Ohio-514, ¶ 16.                A law

enforcement officer does not have to consider whether a motorist had a possible defense

to the violation of the statute before initiating a stop. Mays, 119 Ohio St. 3d 406, 2008-Ohio-

4539 at ¶ 17; accord State v. Batcho, 11th Dist. Portage No. 2018-P-0107, 2019-Ohio-2511,

¶ 30. The fact that the driver of the Hyundai may have had some defense for not maintaining

enough space during the turn is irrelevant to the officer's basis for the stop.

       {¶ 14} Based on the totality of the circumstances, the trial court erred in determining

that the traffic stop was constitutionally invalid. The police officer observed that the Hyundai

was following too closely to the lead vehicle, especially as the lead vehicle slowed to turn.

Consequently, it was reasonable for the officer to conclude that the Hyundai committed a

violation of R.C. 4511.34(A) and this violation provided a valid basis to stop the vehicle. In

light of this determination, the state's second issue—whether the officer made an objectively

reasonable mistake of law—is moot and need not be addressed.

       {¶ 15} Accordingly, the state's sole assignment of error is sustained.

       {¶ 16} Judgment reversed and remanded.


       S. POWELL and PIPER, JJ., concur.




                                              -8-